Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

SONICSOLUTIONS ALGAE CONTROL, LLC,
SONIC SOLUTIONS, LLC, and
ALGAECONTROL.US LLC,

Plaintiffs

VS. Civil Action No.

3:21-cv-30068-KAR

DIVERSIFIED POWER INTERNATIONAL, LLC,
and ANTONIO TRIGIANI,

+ + + ££ ££ FF FF FF FF FF FH HF

Defendants

DECLARATION OF MARK S. DESSAUER

Pursuant to 28 U.S.C. § 1746, | hereby declare as follows:

1. My name is Mark S. Dessauer. | have personal knowledge of the facts set
forth in this Declaration and in making this Declaration, | have also relied on information
made available to me that | believe is credible. | am an attorney licensed to practice law
in the State of Tennessee. My Tennessee Board of Professional Responsibility Number
is 10421. | am the counsel of record for the Defendants Diversified Power International,
LLC (“DPI”) and Antonio Trigiani (“Trigiani’) (DPI and Trigiani sometimes collectively

hereinafter the “Defendants’) in this case.

2. Based on my investigation to date, the facts known to Defendants and the
allegations made by the Plaintiffs in this case, the Defendants may call the following

persons as fact witnesses in a trial on this matter:
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 2 of 9

a. Antonio Trigiani. Mr. Trigiani is the President and sole member of
DPI. Mr. Trigiani resides in Tennessee. Mr. Trigiani will be a principal witness for DPI
and himself in this case. He will testify with respect to the matters set forth in his
Declaration [Doc. 26-1] and Supplemental Declaration filed in this case [Doc. 47-1], and
such other matters as may become relevant or at issue in this case. Mr. Trigiani is also
a custodian of DP|’s business and financial records ail of which are kept and maintained

in Tennessee.

b, Donna Trigiani. Ms. Trigiani is the Human Resources Manager for
DPI. She resides in Tennessee. Ms. Trigiani is a custodian of the personnel records of
DPI. She will testify regarding the personnel records of DPI regarding Charles Morgan,
Russell Urban, Kristin Luttrell and Lena Kaywood Collins, former DPI employees. These
persons left the employ of DP! and went to work for Algaesonix, LLC, a Wyoming limited
liability company (“Algaesonix”) with principal offices located in Johnson City, Tennessee.
Based on e-mail correspondence of Tara Spitzer, a principal witness for Plaintiffs [See
Doc. 50], Algaesonix and Sonic Solutions Algae Control, LLC (“SSAC’), a plaintiff in this

case, are one entity. [See Doc. 47-1].

C. Thomas Calbert. Mr. Calbert is a DPI employee. He resides in
Tennessee. He will testify regarding his interactions with Charles Morgan and Russell
Urban, while employees at DPI, and their efforts to utilize DP! proprietary information for
the apparent benefit of Algaesonix and in turn, SSAC. Mr. Calbert is a critical DPI

employee and cannot be away from the company for extended periods of time. He is
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 3 of 9

also the sole caretaker for a family member making it extremely difficult for him to travel

to Massachusetts to testify at trial in this case.

d. Paul Woods. Mr. Woods is a DPI employee. He resides in

Tennessee. Mr. Woods will testify about his interactions with Charles Morgan, while
employed at DPI, Lawrence Field of Algaesonix, and Dana G. Taylor, the managing
member of SSAC. Mr. Woods will also testify regarding a presentation made to Florida
Gulf Coast University involving DPI’s HBS products that was also attended by Devon
Assael, an employee and representative of SSAC. The power point presentation that
was made to Florida Gulf Coast University contains the following statements:

AlgaeSonix is Acquiring 2 Synergistic Companies To

Form The Global Leader In Algae Remediation

Algaesonix, LLC (AlgaeSonix) has a letter of intent to

acquire the HydroBio Sciences Division (HBS) of

Diversified Power International, LLC (DPI). DPI owns

the only patented solution to destroy algae - chemical

free using ultrasonic frequency technology.

Algaesonix has a letter of intent to acquire Sonic

Solutions Algae Control, LLC, (SSAC) which is the

distributor of HBS and has 3,000 installations plus a

worldwide network made up of dealers and distributors

around the world.
This document reflects that Algaesonix has acquired or intends to acquire SSAC. Mr.
Woods was also solicited by Charles Morgan and Lawrence Field to work for Algaesonix

and has knowledge of other matters at issue in this case including the relationship

between DPI and SSAC.
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 4 of 9

e. Charles Morgan. Mr. Morgan is a former DPI employee. He resides
in Tennessee. Mr. Morgan now works for Algesonix. He has also filed a Declaration in
this case which makes him a witness and his credibility at issue. Mr. Morgan is also a
party to litigation that involves similar factual issues as this case that is pending in
Tennessee. Mr. Morgan has yet to be deposed but it is anticipated that he has personal
knowledge of and will testify to a number of topics and issues in this case including efforts
he made, while an employee of DPI, to direct business from DPI to SSAC, the theft of
parts and materials of DPI relating to its HBS products for the benefit of Algaesonix and
in turn, SSAC, and the allegations made by the Plaintiffs. Mr. Morgan also recruited DPI
employees to go to work for Algaesonix, an affiliate of SSAC and it is anticipated that he

will testify to such recruitment efforts.

f. Russell Urban. Mr. Urban is a former DPI employee. He resides in
Tennessee. Mr. Urban now works for Algaesonix. Mr. Urban, based on information and
belief, was recruited by Mr. Morgan to leave the employ of DPI and go to work for
Algaesonix. Mr. Urban together with Mr. Morgan engaged in the theft of parts and
materials belonging to DPI for the benefit of Algaesonix and in turn, SSAC. Mr. Urban
has yet to be deposed, but it is anticipated that he will testify to these and other topics at
issue in this case including the allegations made by the Plaintiffs. Mr. Urban is a party to

litigation that involves similar factual issues as this case that is pending in Tennessee.

g. Kristin Luttrell. Ms. Lutrell is a former DPI employee. She resides in
Tennessee. She now works for Algaesonix, an affiliate of SSAC. Ms. Luttrell has yet to

be deposed but it is anticipated that she will testify regarding her knowledge to a number
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 5 of 9

of topics at issue in this case. Ms. Luttrell is a party to litigation that involves similar factual

issues as this case that is pending in Tennessee.

h, Lena Collins. Ms. Collins is a former DPI employee. She resides in
Tennessee. She now works for Algaesonix, an affiliate of SSAC. Ms. Collins has yet to
be deposed but it is anticipated that she will testify regarding her knowledge to a number
of topics at issue in this case. Ms. Collins is a party to litigation that involves similar factual

issues as this case that is pending in Tennessee.

Flora Mosley. Ms. Mosley is a DPI employee. She resides in
Tennessee. She will testify regarding efforts made by Charles Morgan to convince her to
leave the employ of DPI! and go to work for Algaesonix, an affiliate of SSAC. Ms. Mosley
has various health issues which would prevent her from traveling to Massachusetts to

testify at the trial of this case.

j. Joe Weir. Mr. Weir is a DP! employee. He resides in Tennessee.
His job duties include the assembly of DPI’s HBS products. Mr. Weir will testify regarding
meeting with Charles Morgan and Lena Collins where they tried to convince Mr. Weir to
leave DPI and go to work for Algaesonix, an affiliate of SSAC. Mr. Weir has a disability

and would be unable to travel to Massachusetts to testify at the trial of this case.

k, James Stamey. Mr. Stamey is a DPI employee. He resides in
Tennessee. It is anticipated that Mr. Stamey will testify regarding his discussions with

Russell Urban regarding Mr. Urban going to work for Algaesonix, an affiliate of SSAC,
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 6 of 9

and a potential job for Mr. Stamey at Algaesonix. Mr. Stamey is a critical employee of

DPI and it would be harmful to the company to have him away for extended periods.

I. Matthew Watson. Mr. Watson is a DPI employee. He resides in
Tennessee. It is anticipated that Mr. Watson will testify regarding efforts made by Charles
Morgan and Russell Urban to convince him to leave the employ of DPI and go to work for

Algaesonix, an affiliate of SSAC.

m. George Barton. Mr. Barton is a DPI employee. He resides in
Tennessee. Mr. Barton is DPI’s IT Administrator. He will testify regarding requests made
by Charles Morgan to provide him with information from DP| computers. Mr. Barton also
uncovered various documents and e-mails that showed that representatives of SSAC and
Mr. Morgan were engaged in unauthorized communications regarding a substantial
project in Uruguay to the detriment of DPI. It is also anticipated that Mr. Barton will testify
regarding other electronic communications between Mr. Morgan and SSAC, while Mr.

Morgan was still an employee of SSAC.

n. Brittany Childers. Ms. Childers is a DP! employee. She resides in
Tennessee. She is the financial accounting manager for DPI. It is anticipated that she
will testify regarding the various sales of DPI products to the Plaintiffs and the other
financial matters at issue in this case. She is also a custodian of DPI’s business and
financial records which are kept and maintained in Tennessee. Ms. Childers is a critical
DPI employee. It would be harmful to DPI if she was required to travel to Massachusetts

for this trial and be away from DPI for extended periods of time.
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 7 of 9

0. Faith Johnston. Ms. Johnston is a former DP! employee. She
resides in Tennessee. She has substantial knowledge regarding the historical
relationship between DPI and Sonic Solutions, LLC. Ms. Johnston is retired and due to
family health issues, she would not be able to travel to Massachusetts for the trial of this

case.

p. Linda Blankenship. Ms. Blankenship is a former DP! employee and
is retired. She resides in Tennessee. She worked in DPI’s CAD department and
unknowingly prepared layout models for the Uruguay project that Charles Morgan utilized
for the apparent benefit of SSAC while an employee of DPI. Ms. Blankenship is the sole
caretaker of a family member and would be unable to travel to Massachusetts for the trial

of this case.

q. Todd Austin. Mr. Austin is a DPI employee. He resides in
Tennessee. It is anticipated that he will testify regarding Charles Morgan and Russell

Urban’s capabilities regarding the HBS products and product line.

r. Michael Wolf. Mr. Wolf is a DPl employee. He resides in Tennessee.
He was a witness to Charles Morgan and Russell Urban working on a water quality
monitoring project while employed at DP! and which DPI alleges that they converted or
are attempting to develop utilizing DPI trade secrets and proprietary information for the
benefit of SSAC and Algaesonix. Mr. Wolf is a single parent with family health issues and

could not travel to Massachusetts to testify at the trial of this case.
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 8 of 9

S. Lawrence Field. Mr. Field is the principal and owner of Algaesonix.
Algaesonix’s principal place of business is located in Johnson City, Tennessee. Mr. Field
has filed a declaration in this case, making him a witness. Although Mr. Field has yet to
be deposed, it is anticipated that he has knowledge of a majority, if not all, of the facts at
issue in this case. Algaesonix is a party to the litigation that is pending in Tennessee and
has filed a counterclaim raising substantially the same factual issues that the Plaintiffs

have raised in this case.
2S: | declare under penalty of perjury that the foregoing is true and correct.

Executed, this the 11'" day of August, 2021.

Ma S. Deco aust

Mark S. Dessauer

SWORN TO AND SUBSCRIBED before me this the 11'? day of August, 2021.

onten TOW2

(7 Notary Public

0e2OOre,,

My commission expires: Seer’s S

5/28 Luas ESF ON
Bi” Koc §
lus :
ul

'
Mee et
Se ee”
Coes
Case 3:21-cv-30068-MGM Document 53 Filed 08/11/21 Page 9 of 9

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on August 11, 2021, the foregoing
Declaration was filed electronically. Notice of this filing will be sent by operation of the
Court's electronic filing system to all parties indicated on the electronic filing receipt. All
other parties have been served by hand delivery, overnight delivery, facsimile
transmission, or by mailing a copy of same by United States Mail, postage prepaid.

Bulkley, Richardson and Gelinas, LLP
James C. Duda, Esq.
Lauren C. Ostberg, Esq.

jduda@bulkley.com
lostberq@bulkley.com

HUNTER, SMITH & DAVIS, LLP

s/Mark S. Dessauer

Mark S. Dessauer
